Citation Nr: 0315366	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic female 
problems, status-post hysterectomy, with chronic bladder 
problems, urinary frequency and stress incontinence.

2.  Entitlement to service connection for residuals of head 
injury, to include headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as residuals of right knee 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1982.  She subsequently had over 20 years of 
National Guard duty, which included periods of active duty 
for training and inactive duty training.  This appeal arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA), Little Rock, Arkansas, regional office 
(RO).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development in September 2002.  As part 
of that development, VA examinations of the veteran were 
ordered.


REMAND

The Board notes that some of the development requested has 
not been accomplished.  Thus, as additional development is 
required in order to properly evaluate the veteran's claims, 
the following should be accomplished:

1.  Obtain and associate with the 
file any service medical records 
produced between June 2000 and 
November or December 2001, when the 
veteran has said she retired from the 
Arkansas Army National Guard. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any current right knee 
disorder(s).  Any indicated diagnostic 
tests, studies, and consultations should 
be accomplished.  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  Specifically, the veteran's 
service medical records, and any records 
obtained pursuant to the development 
requested above, should be reviewed.  

The examiner should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
right knee pathology was incurred in 
or aggravated during the veteran's 
period of inactive duty for training 
in October 1997.  Specifically, the 
examiner should provide an opinion as 
to whether the veteran's right knee 
injury in October 1997 is responsible 
for any current right knee pathology, 
including degenerative joint disease.  
A complete rationale for all opinions 
should be provided.

3.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded VA 
gynecologic and urologic examinations 
to determine the nature and etiology 
of any current "female" disorders, 
status-post hysterectomy, as well as 
any bladder pathology and urinary 
problems, including frequency and 
incontinence.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and 
diagnoses should be described, in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should 
reflect that such a review was made.  
Specifically, the veteran's service 
medical records, and any records 
obtained pursuant to the development 
requested above, should be reviewed.  

The examiner should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
current post-hysterectomy 
gynecological pathology, and/or any 
current urologic pathology was 
incurred in or aggravated during any 
of the veteran's documented periods of 
active or inactive duty for training 
since October 1981.  A complete 
rationale for all opinions should be 
provided.

4.  Obtain the report of the CT scan 
apparently conducted in accordance 
with the veteran's April 19, 2003, 
nose, sinus, larynx and pharynx 
examination.  If the CT scan cannot be 
located, schedule the veteran for 
another CT scan of her sinuses.  

Following the above, return the claims 
folder to Steve Peterson, M.D., at the 
Little Rock VAMC and request that he 
prepare an addendum to his April 2003 
report of examination addressing any 
findings associated with the CT scan.  

Dr. Peterson should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
current sinusitis and/or headache 
disorder was incurred in or aggravated 
during any of the veteran's documented 
periods of active or inactive duty for 
training since October 1981.  
Specifically, the examiner should 
provide an opinion as to whether any 
current chronic headache disorder is 
related to an incident in May 1987 
when the veteran hit her head on a 
cabinet or to the eyebrow contusion 
noted in October 1997.  The examiner 
should also provide an opinion as to 
whether any current chronic sinusitis 
is related to the sinusitis noted in 
August 1986 and June 1995.  A complete 
rationale for all opinions should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




